Citation Nr: 1712153	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a digestive disorder.


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1973.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2014, September 2014, and July 2015, the Board remanded this matter for additional development and medical inquiry.  The Board obtained an expert medical opinion from the Veterans Health Administration (VHA opinion) in November 2016.  


FINDINGS OF FACT

The Veteran has a current digestive disorder that is aggravated by service-connected diabetes mellitus, type II, and anxiety disorder.


CONCLUSION OF LAW

The criteria for an award of service connection for a digestive disorder, to include as secondary to diabetes mellitus, type II, and/or anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A disability that is proximately due to or the result of a service-connected disease shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravated a non-service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The revised 38 C.F.R. § 3.310(b) provides that VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).
.

In claims for service connection for listed chronic diseases (including ulcers) a claimant may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Listed chronic diseases (e.g., ulcers) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A December 2005 VA treatment record noted a diagnosis of ulcers; while a private physician diagnosed a hiatal hernia, chronic gastritis, and multiple duodenal ulcers in February 2011.  Thus, the first element of service connection is met.

With regard to the question of direct service connection; service treatment records do not reflect any complaints or treatment relating to a digestive condition.  Nevertheless, the Veteran reported that he experienced stomachaches during service after exposure to chemicals while on missions in the jungle.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of service connection is satisfied.  

The remaining question with regard to direct service connection is whether there is a nexus, or link, between the current disability and the Veteran's service.

The record contains one VA examination report and two addendum opinions; as well as the VHA opinion.  These are all against a direct link between the current disability and service.  The Veteran has reported a continuity of stomach pain; but he lacks the expertise to say that this was a manifestation of any specific digestive disorder that began in service.  There is no competent medical opinion linking the symptoms to a digestive disability or disease.

A December 2005 VA treatment record noted an ulcer diagnosis, along with complaints of vomiting and nausea.  Complaints of gastrointestinal problems were also documented in a June 2007 VA treatment record.  There are the earliest records of treatment for the claimed disability.

In August 2007 and February 2008, the Veteran submitted statements explaining that after he was exposed to chemicals while in the jungle, he began to experience stomachaches and was hospitalized for three days.  He stated that he had experienced stomach pain since service.

VA treatment records from August 2010 and December 2010 noted abdominal pain and epigastric discomfort.  The treatment provider opined that these symptoms were exacerbated by sleeping disturbances and anxiety.

A private treatment record from February 2011 contains a diagnosis of a small hiatal hernia, along with chronic gastritis.  The private physician observed multiple small, white duodenal ulcers during the examination.

A June 2011 VA treatment record, the Veteran reported stomach discomfort.

A September 2012 VA treatment record noted complaints of GERD, abdominal pain, and dysphagia.  The treatment provider noted that small duodenal ulcers had been observed in the past year and that the Veteran had tested positive for H. Pylori.

At a VA mental health examination in May 2014, the Veteran stated that his "stomach nerves are destroyed by nervousness."

In May 2014, VA afforded the Veteran an examination for his digestive problems.  The examiner noted the February 2011 diagnoses of duodenal ulcers and helicobacter pylori infection.  His chronic stomach distress had continued since February 2011. The examination report noted continuous abdominal pain that was only partially relieved by standard ulcer therapy.  The examiner opined that the digestive disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based upon the absence of reports of stomach problems in-service and the length of time between service and the diagnosis.  She also opined that the digestive disorder was less likely than not proximately due to or the result of the Veteran's service-connected diabetes, based upon a lack of medical literature supporting an etiological link between the two disabilities.  The Board finds this opinion to be inadequate as it is based on the absence of in-service treatment and the gap between service and diagnosis, while failing to consider the Veteran's lay statements regarding continuity of symptomatology and the onset of symptoms in the rationale. A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007). Thus, the Board does not afford it probative weight.

An addendum opinion was obtained in November 2014 from the May 2014 VA examiner, which addressed service connection for colon polyps.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as the service treatment records were silent regarding any incidents related to colonic polyps or other colon or anorectal pathology.  Additionally, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's diabetes mellitus, as the medical literature did not support an etiological link between colonic polyps and diabetes.  While the May 2014 examiner addressed causation with respect to secondary service connection for a digestive disorder, she did not address aggravation.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Thus, the Board affords it little probative weight.

VA obtained a second addendum opinion in October 2015 from the May 2014 VA examiner.  The addendum addressed whether the Veteran's digestive disorder was secondary to his service-connected anxiety disorder.  The examiner stated that although anxiety and stress may transiently exacerbate some symptoms of duodenal ulcers, the medical literature did not support a direct etiological nexus between the two conditions.  Furthermore, the medical literature did not support a nexus between colon polyps and anxiety disorder.  The examiner further opined that the digestive disorder was not at least as likely as not aggravated beyond its natural progression by the service-connected anxiety disorder, as medical literature did not support a finding of aggravation and no aggravation had occurred for any of the conditions.  The opinion had clear conclusions; but did not discuss some favorable medical literature noted in the VHA opinion noted below.  Its probative weight is, therefore, limited.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In the VHA opinion the physician opined that it was highly unlikely that the Veteran's duodenal ulcer was the result of a disease or injury incurred in-service, due to the 34 year period of time between completion of service and the reports of gastrointestinal symptoms.  He reasoned that acid peptic disorders did not remain asymptomatic for long periods of time.  However, the examiner noted an association between stress and the development of peptic ulcers.  He cited a prospective study of a population-based Danish cohort, in which psychological stress increased the occurrence of peptic ulcers.  Stress had similar effects associated with H. Pylori infection and those unrelated to either H. Pylori or use of nonsteroidal anti-inflammatory drugs.  

Furthermore, the examiner noted that diabetes had been associated with an increased risk of complications, including bleeding among patients with peptic ulcer disease.  Thus, the opinion indicated that the Veteran's digestive disorder could have been aggravated by his service-connected anxiety disorder and diabetes.  The Board finds that this opinion had clear conclusions and strong supporting data, in the form of medical literature, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  As a result, the Board affords it great probative weight. 

Although the record contains medical opinions weighing against service connection on a secondary basis, the VHA opinion is more detailed and accurate than the other opinions of record.  It is buttressed by the Veteran's statements regarding the onset of his digestive disability, as well as the August 2010 treatment record noting the exacerbation of the gastrointestinal problems due to stress and anxiety.  Service connection based on secondary aggravation would require medical records showing a baseline prior to the aggravation.  38 C.F.R. § 3.310(b).  In this case medical records show a baseline of no disability prior to the apparent aggravation.  Reasonable doubt is resolved in favor of the Veteran and all the elements necessary for establishing service connection are met. The Veteran's claim is granted. See 38 U.S.C.A. § 5107; See Gilbert, supra. 



ORDER

Entitlement to service connection for a digestive disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


